Dismissed and Opinion Filed February 16, 2017




                                          S In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-16-00739-CR
                                      No. 05-16-00793-CR
                              MIGUEL GONZALES, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                     Trial Court Cause Nos. F15-59527-J & F15-59528-J

                             MEMORANDUM OPINION
                       Before Justices Francis, Lang-Miers, and Whitehill
                                   Opinion by Justice Francis
       We resinstate these appeals.

       Before the Court is appellant’s February 13, 2017 motion for voluntary dismissal of these

appeals. The motion is signed by appellant and appellate counsel and otherwise complies with

rule 42.2. See TEX. R. APP. P. 42.2(a).

       The Court grants the motion and orders that the appeal be dismissed and this decision be

certified below for observance.



Do Not Publish
TEX. R. APP. P. 47.2
160739F.U05                                       /Molly Francis/
                                                  MOLLY FRANCIS
                                                  JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

MIGUEL GONZALES, Appellant                         On Appeal from the Criminal District Court
                                                   No. 3, Dallas County, Texas
No. 05-16-00739-CR        V.                       Trial Court Cause No. F15-59527-J.
                                                   Opinion delivered by Justice Francis,
THE STATE OF TEXAS, Appellee                       Justices Lang-Miers and Whitehill
                                                   participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered February 16, 2017.




                                             –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

MIGUEL GONZALES, Appellant                         On Appeal from the Criminal District Court
                                                   No. 3, Dallas County, Texas
No. 05-16-00793-CR        V.                       Trial Court Cause No. F15-59528-J.
                                                   Opinion delivered by Justice Francis,
THE STATE OF TEXAS, Appellee                       Justices Lang-Miers and Whitehill
                                                   participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered February 16, 2017.




                                             –3–